DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.

This Office Action is in reply to Applicants’ correspondence of 09/16/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention of the product of new claim 12 is related to the invention of the methods of claims 1-5 and 7-11 (i.e.:  the subject matter examined previously in the prosecution of this application) as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in methods other than the dementia diagnosis of claim 12; for example the nanosensor could be used to localize a transgene transcript in a genetically modified organism.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
Receipt is acknowledged of certified copies of papers (KR10-2016-0101592 filed on 08/10/2016) required by 37 CFR 1.55.
As noted on page 2 of the Office Action of 02/17/2021, an English translation of the foreign priority application has not been made of record in accordance with 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection of claims under 35 USC 102(a)(1) as provided in this Office Action based on the teachings of Kim et al (published 21 March 2016) (citation 2 on the 
Furthermore, in the interests of customer service and compact prosecution, it is noted that the Kim et al reference includes additional authors that are not also inventors identified in the instant application.

New Claim Objections
Claims 2, 9 and 11 objected to because of the following informalities:  
Claim 2 is objected to over recitation of the phrase “wherein the fluorescent dye is at least one selected from the group consisting of” where the phrase “wherein the fluorescent dye is at least one fluorescent dye selected from the group consisting of” is correct.
Claim 9 is objected to over recitation of the phrase “is capable of detecting target RNA in at least one selected from a group consisting paraffin tissues, frozen tissues and cells” where the phrase “is capable of detecting target RNA in at least one sample type selected from a group consisting paraffin embedded tissues, frozen tissues and cells” is correct.
Claim 11 is objected to over recitation of the phrase “the nuclear localization sequence includes at least one selected from the group consisting of” where the phrase “the nuclear localization sequence includes at least one nuclear localization sequence selected from the group consisting of” is correct.
Appropriate correction is required.

Withdrawn Claim Rejections - 35 USC § 103
The rejections of claims under 35 U.S.C. 103 as being unpatentable over Ryoo et al in view of Zhang et al and Chen et al (1997), and additional references in the rejection of claims 3, as set forth on pages 3-8 of the Office Action of 06/16/2021, are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 103
In the rejecting of the claims in view of the prior art, the recitation of an intended use of the claimed nanosensor (i.e.: “for dementia diagnosis” as recited in the preamble of claim 1) is noted. MPEP 2111.01 addresses intended uses recite in claims, and provides:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable Kim et al (2016) (citation 2 on the IDS of 02/08/2019) and the Supplementary Information Kim et al in view of Zhang et al (2013).

Regarding claim 4, the methods of Kim et al (e.g.: p.4 — Preparation of GO) produce a reduced graphene oxide.
Kim et al teaches (claim 7) adding 40 pmol of PNA probe to GO in buffer (e.g.: p.6 - Specificity of FAM-PNA-BC1- GO complex), and the nanosensor of Kim et al is suitable for use as recited in claims 9-10.
Kim et al et al does not specifically teach a PEGylated graphene oxide (as recited in claim 1), or the particular measurements of size (claim 5), or graphene oxide (claim 8) amounts as recited in the claims.
However, the use of PEGylated graphene oxide of the relevant size, and the results effective nature of various graphene oxide amounts, in the field of delivery of nucleic acid to a target cell was known in the prior art and is taught by Zhang et al.
Zhang et al teaches the use of graphene oxide scaffolds for the effective delivery of nucleic acids to target cells and tissues.  Relevant to the instantly rejected claims (e.g.:  claims 1 and 4), Zhang et al teaches the use of a scaffold comprising PEGylated reduced graphene oxide (PEG–RGO) (see for example Fig. 1).  Relevant to the limitations of claim 5, Zhang et al teaches that the graphene oxide scaffolds were smaller than 200 nm, and the figure in the Electronic Supplementary Information (e.g.:  Fig. S2) shows scaffolds that have a size of approximately 100 nm.  Relevant to the limitations of claims 7 and 8, Zhang et al teaches growing target cells in a well of a plate 
Relevant to the limitations of claims 9 and 10, Zhang et al teaches that PEG–GO and PEG–RGO can effectively deliver nucleic acids to cells.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have modified the nanosensor of Kim et al to incorporate PEGylated graphene oxide (PEG-GO) or PEGylated reduced graphene oxide (PEG–RGO) as taught by Zhang et al.  the skilled artisan would have been motivated to use a PEGylated reagent based on the expressed teachings of Zhang et al that poly(ethylene glycol) (PEG) is widely used as a surface ligand to improve the biocompatibility and physiological stability of nanomaterials for biological and medical applications, among other benefits of using PEG in biological application (e.g.:  p.749 – right col).  With regard to the rejection of claims 7 and 8, where the prior are teaches using differing amounts of graphene oxide loaded with nucleic acid to affect detectable delivery of the nucleic acid, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp for optimization of nucleic acid and graphene oxide amounts.  If routine optimization encompasses the claimed 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Kim et al (2016) (citation 2 on the IDS of 02/08/2019) and the Supplementary Information Kim et al in view of Zhang et al (2013) as applied to claims 1, 2, and 4-10 above, and further in view of Mao et al (2005; PG Pub US 2005/0272053 A1) and Ikeda et al (2007).
Kim et al in view of Zhang et al renders obvious a nanosensor of claim 1 comprising a PEGylated graphene oxide and a PNA probe that is has a sequence consisting of SEQ ID NO:  2 and is labeled with a fluorescent dye.  Kim et al in view of Zhang et al does not render obvious a nanosensor comprising a PNA probe is labeled with a plurality of dyes, as required by instantly rejected claim 3.  However, the addition of multiple fluorescent labels to a probe was known in the art and is taught by Mao et al.  
Mao et al teaches (e.g.:  para [0011]-[0019]) probes that include a plurality of fluorescent labels, and teaches that such probe can be used in fluorescence in situ hybridization(FISH) type techniques. 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have modified the nanosensor rendered obvious by Kim et al in view of Zhang et al to have included a probe labeled 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Kim et al (2016) (citation 2 on the IDS of 02/08/2019) and the Supplementary Information Kim et al in view of Zhang et al (2013) as applied to claims 1, 2, and 4-10 above, and further in view of Ren et al (2012).
Kim et al in view of Zhang et al renders obvious a nanosensor of claim 1 comprising a PEGylated graphene oxide and a PNA probe that is has a sequence consisting of SEQ ID NO:  2 and is labeled with a fluorescent dye.  Kim et al in view of Zhang et al does not render obvious a nanosensor comprising a nuclear localization signal attached to the PEGylate graphene oxide that is PKKKRKV (SEQ ID NO:  4) as recited in claim 11.  However the addition of nuclear localization signals to graphene oxide nanocomposite comprising nucleic acids was known in the art and is taught by Ren et al.
Ren et al teaches functionalized graphene oxide that comprises a nucleic acid molecule and includes nuclear localized signal (NLS) peptide PKKKRKV (PV7, one of 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have modified the nanosensor rendered obvious by Kim et al in view of Zhang et al to have included a PKKKRKV nuclear localization signal, as taught by Ren et al.  
   The skilled artisan would have been motivated to include a NLS based on the expressed teachings of Ren et al that such an addition can successfully target the nucleic acid molecule associated with a functionalized graphene oxide to the nucleus of a cell.  The skilled artisan would be motivated to have such a functionality based on the expressed teachings of Kim et al that BC1 is an lncRNA, and becuase many lncRNAs participate in transcriptional regulation inside the nucleus, it is desirable to be able to deliver the FAM-PNA-GO complex to the nucleus to study nuclear brain specific lncRNA such as Gomafu and NEAT1 (e.g.:  p.5).

Conclusion
No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634